




EXHIBIT 10.30

JOINT DISBURSEMENT INSTRUCTIONS
FOR CLOSING:  July 6, 2005

The undersigned do hereby:

1.

Acknowledge the execution of the Amended and Restated Promissory Note dated June
21, 2005, and amended on July 6, 2005 (“Promissory Note”) between CORD BLOOD
AMERICA, INC., a Florida corporation (the “Company”) and Cornell Capital
Partners, LP (“Cornell”), in the amount of $600,000, of which $475,000 has
previously been funded and the remaining $125,000 shall be funded on July 6,
2005 in accordance with the Promissory Note.

2.

Represent that all conditions precedent to Third Closing of the Promissory Note
have been satisfied or waived; and direct that David Gonzalez, Esq. disburse the
gross proceeds of the offering at the joint direction of the undersigned as
follows:

To be disbursed via wire transfer in immediately available U.S. funds, payable
to the following parties:




Gross Proceeds:

From Cornell Capital Partners, LP

$125,000

   

Less Fees:

To Yorkville Advisors Management, LLC

   

Commitment Fee (7.5% of $125,000)

($9,375)

    

($9,375)

      

To Tedder, James, Worden & Associates, P.A.

 

($44,550.34)

    

Net Proceeds:

Payable to the Company

$71,074.66




[SIGNATURE PAGE TO FOLLOW]

















Cord Blood America, Inc.

 

Cornell Capital Partners, LP

      

By: Yorkville Advisors, LLC

  

Its: General Partner

   

By:                                              

 

By:                                              

Name: Matthew L. Schissler

 

Name: Mark Angelo

Its: Chairman and CEO

 

Its: Portfolio Manager











